Case 2:16-cv-02028-JAD-NJK Document 197-2 Filed 10/06/18 Page 1 of 3


                   EXHIBIT 2




                   EXHIBIT 2
                             Case 2:16-cv-02028-JAD-NJK Document 197-2 Filed 10/06/18 Page 2 of 3



                         1     F. Christopher Austin, Esq.
                               Nevada Bar No. 6559
                         2     caustin@weidemiller.com
                               WEIDE & MILLER, LTD.
                         3     10655 Park Run Drive, Suite 100
                               Las Vegas, NV 89144
                         4     Tel: (702) 382-4804
                               Fax: (702) 382-4805
                         5     Attorneys for Plaintiff LHF Productions, Inc.

                         6
                                                             UNITED STATES DISTRICT COURT
                         7
                                                                      DISTRICT OF NEVADA
                         8

                         9      LHF PRODUCTIONS, INC., a Nevada
                                Corporation,
                        10                                                        Case No.: 2:16-cv-02028-JAD-NJK
                                                         Plaintiff,
                        11                  v.
                                                                                  DECLARATION OF RYAN GILE IN
                        12      BRIAN KABALA, et. al.,                            SUPPORT OF LHF’S MOTION FOR
                                                                                  ATTORNEY FEES AND COSTS
                        13                        Defendants.
                                ___________________________________               PURSUANT TO NRS § 41.670 (ANTI-
                        14                                                        SLAPP)
                                AND RELATED COUNTERCLAIMS
                        15

                        16             I, Ryan Gile, hereby declare as follows:
                        17             1.        I am former counsel for Plaintiff/Counter-Defendant LHF Productions, Inc.,
                        18     (“Plaintiff or LHF”) in the above captioned matter. I am over the age of 21, under no disability,
                        19     and am competent to testify to the matters contained in this declaration. I make this declaration
                        20     in support of LHF’s motion for fees and costs pursuant to Nevada’s Anti-SLAPP statute, Nev.
                        21     Rev. Stat. § 41.670, incurred in connection with defending against Defendant’s now-dismissed
                        22     claim for abuse of process (the “Motion”).
                        23             2.        I was a partner with Weide & Miller, Ltd., counsel for LHF, at all times relevant
                        24     to this Declaration. Weide & Miller was and remains a Tier 1 rated law firm ranked by the U.S.
                        25     News & World Report. I have over ten (10) years of experience litigating civil disputes, primarily
                        26     those focused on intellectual property infringement and related claims. My billing rate at all times
                        27     relevant to this case was $320 per hour, which rate is consistent with, and, in fact is, below
                        28     prevailing market rates in the Las Vegas community for someone of similar qualifications and
W EIDE & MILLER, LTD.
10655 PARK RUN DR.,
     SUITE 100
    LAS VEGAS,                 fca-w-0804                                         1
   NEVADA 89144
  (702) 382-4804
                             Case 2:16-cv-02028-JAD-NJK Document 197-2 Filed 10/06/18 Page 3 of 3



                         1     experience.

                         2             3.     I left Weide & Miller on April 13, 2018, to start my own solo legal practice under

                         3     the name Gile Law Group.         I continue representing clients in various intellectual property

                         4     matters, including trademarks, copyrights, and related litigation. Recognizing that my hourly rate

                         5     at Weide & Miller was below-market for someone with my level of experience, I now charge a

                         6     billable hourly rate of $350 per hour.

                         7             4.     I am familiar with Weide & Miller’s work and billing practices. Prior to my

                         8     departure, I was co-counsel with Mr. F. Christopher Austin on the captioned matter, and was very

                         9     involved in the preparation and filing of the Reply in support of LHF’s anti-SLAPP motion and
                        10     assisted in all other aspects of the litigation as needed. I have reviewed my billing entries and

                        11     those of the other members of the firm on this matter that are relevant to the anti-SLAPP motion

                        12     and the discovery matters undertaken thereafter in connection with LHF’s abuse of process claim,

                        13     and attest that those attributed to me and included in billing entries attached to the Motion for

                        14     Fees and Costs as Exhibit 3 are true and correct.

                        15             5.     Except as otherwise indicated, all of the facts set forth in this Declaration are based

                        16     upon my personal knowledge of Weide & Miller’s operations and finances, information learned

                        17     from my review of relevant documents, and information supplied to me by other employees of

                        18     the firm. If called upon to testify as to the content of this Declaration, I could and would do so
                        19     competently.

                        20             I declare under penalty of perjury of the laws of the United States of America, that the

                        21     foregoing is true and correct.

                        22

                        23             DATED this 5th day of October 2018.

                        24

                        25                                                           /s/ Ryan Gile
                                                                                     Ryan Gile, Esq.
                        26

                        27

                        28
W EIDE & MILLER, LTD.
10655 PARK RUN DR.,
     SUITE 100
    LAS VEGAS,                 fca-w-0804                                       2
   NEVADA 89144
  (702) 382-4804
